On Rehearing.
(June 6, 1904.)
In the examination heretofore made of this case, it escaped the attention of the court that the motion for appeal filed by Messrs. Saunders & Gurley, as attorneys for Sam Henderson, Jr., individually and as executor, contains also the words “as well as on their own behalf,” and hence that they, as well as their client, had appealed, and were entitled to have the judgment of the district court reviewed, in so far as it affects their claim, and the amount allowed them, for professional-services. A rehearing was accordingly granted for the correction of the error thus committed.
As neither the opponent nor any other person in interest has objected in the district court or in this court to the fees of the counsel, as recognized and allowed by the account, we find no sufficient reason for the reduction thereof as made by the judgment appealed from. It is therefore now ordered, adjudged, and decreed that the judgment appealed from be amended by avoiding and reversing so much thereof as reduces the fees allowed by the executor to Messrs. Saunders & Gurley for professional services rendered in this succession and in the matter of Gauche v. Succession of Henderson, and that, as thus amended, said judgment be affirmed. It is further ordered, adjudged, and decreed that Messrs. Saunders & Gurley recover of the appellee so much of the costs of the appeal as may have been paid by them.